CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment to the Registration Statement on Form N-1A of Shelton Funds and to the use of our report dated October 29, 2014 on the financial statements and financial highlights of California Tax-Free Income Fund, U.S. Government Securities Fund, Short-Term U.S. Government Bond Fund, The United States Treasury Trust, S&P 500 Index Fund, S&P MidCap Index Fund, S&P SmallCap Index Fund, Shelton Core Value Fund, European Growth & Income Fund, Nasdaq-100 Index Fund, and Shelton Green Alpha Fund, each a series of shares of beneficial interest of the Shelton Funds. Such financial statements and financial highlights appear in the 2014 Annual Report to Shareholders which are incorporated by reference in the Registration Statement and Prospectus. /s/ Tait, Weller & Baker LLP Philadelphia, Pennsylvania December 31, 2014
